Sognier, Chief Judge,
concurring specially.
Although I agree with the result reached in Division 3, I cannot agree completely with the analysis therein. I write specially to point out that the language in the quotation therein from McArthur v. State, 169 Ga. App. 263 (1) (312 SE2d 358) (1983) was in all likelihood overbroad when McArthur was decided.
Demurrers to an indictment may be either general or special. “A general demurrer challenges the sufficiency of the substance of the indictment, whereas a special demurrer challenges the sufficiency of the form of the indictment. [Cits.]” (Footnote omitted.) Bramblett v. State, 239 Ga. 336, 337 (1) (236 SE2d 580) (1977). Under OCGA § 17-7-111, all demurrers to the indictment must be in writing. Special demurrers, such as the one in this case, must be made before trial. OCGA § 17-7-113. In Bramblett, supra, the Supreme Court held, however, that was not true of general demurrers because the sufficiency of the substance of an indictment could be made after trial by means of a motion in arrest of judgment. Therefore, “ ‘[i]f . . . the indictment or accusation is so defective that judgment upon it would be arrested, attention may be called to this defect at any time during the trial[.] . . .’ ” Id. at 338, n. 2.1
In this case, appellant’s demurrer was special, not general, and because it was oral, in violation of OCGA § 17-7-111, and untimely *897pursuant to OCGA § 17-7-113, I agree that the trial court did not err by overruling it.
Decided June 6, 1991.
James W. Bradley, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, for appellee.

 This distinction appears to have been overlooked by the adoption of USCR 31.1, which states simply that in criminal matters, “[a]ll motions, demurrers, and special pleas shall be made and filed at or before the time of arraignment, unless time therefor is extended by the judge in writing prior to trial.”